DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/22/2021 have been received and entered into the case. Claims 2-6 have been canceled. Claims 1 and 7-17 are pending, claims 7-17 have been withdrawn, and claim 1 has been considered on the merits, insofar as they read on the elected species of administered orally as a standalone. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pure (pureprescriptions.com. 2010;1-11.).
The instant claims recite a method of reducing the risk of progression to metabolic syndrome in healthy human subjects, said method consisting step of administering effective concentration of enzyme blend consisting essentially of α-amylase, cellulase, lipase, lactase and neutral protease or acid protease as a stand-alone, wherein the enzyme blend effectively aiding in reducing and/or maintaining body weight, BMI, lipid levels, and aiding in maintaining a healthy gut, wherein the effective concentration of the enzyme blend is 20 - 200 mg, with concentrations of the individual enzymes being a) α-amylase: not less than 24000 DU/g, b) cellulase: not less than 1100 CU/g, c) lipase: not less than 200 FIP/g, d) lactase: not less than 4000 ALU/g, and e) neutral or acid protease: not less than 6000 PC/g.
Pure teaches a blend of digestive enzymes (Digezyme® 75 mg) consisting of 1,800 Units α-amylase, 15 Units cellulase, 75 Units lipase, 300 Units lactase, and 450 Units neutral protease (p.11 Ingredients Table). In addition, Pure teaches said blend of digestive enzymes act as catalysts to break down carbohydrates, proteins, and fats. Taken with meals, these enzymes help replace naturally-occurring enzymes that are destroyed in highly processed and cooked foods. Many benefits of digestive enzymes include reduce toxic load generated by undigested food materials, support digestive health, and immune support and balance (a healthy diet reduces the risk of progression to metabolic syndrome) (p.5 para 1-2). Finally, reviews demonstrate positive outcomes after administering the blend of digestive enzymes (administering effective concentration of enzyme blend) (p.7).

The reference cited above do not teach the claimed concentration of said enzyme blend components (claim 1).
However, Pure does teach administering said enzyme blend components improves digestive health. Thus, the reference does identify each of the instant enzymes as active ingredients in the composition effective to improve digestive health. Thus, each of the enzymes achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the instant enzymes as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of the instant enzymes with a reasonable expectation of success.

Response to Arguments
Applicant argues that cited references fail to disclose the stand-alone effect of the digestive enzyme blend of a-amylase, cellulase, lipase, lactase and neutral protease or acid protease in reducing and/or maintaining body weight, BMI, lipid levels, and aiding in maintaining a healthy gut. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651